825 F.2d 406Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gary EAKINS, Plaintiff-Appellant,v.L. E. CHERRY, Superintendent; Attorney General of NorthCarolina, Defendant-Appellee.
No. 86-6760
United States Court of Appeals, Fourth Circuit.
Submitted April 16, 1987.Decided July 13, 1987.

Gary Eakins, appellant pro se.
Richard Norwood League, Office of the Attorney General of North Carolina, for appellees.
Before HALL, SPROUSE and WILKINSON, Circuit Judges.
PER CURIAM:


1
Gary Eakins, A Virginia inmate, seeks to appeal the judgment of the district court dismissing his petition for a writ of habeas corpus brought pursuant to 28 U.S.C. Sec. 2254.  The district court entered final judgment in this case on 20 March 1986.  Eakins noted his appeal on 2 September 1986.


2
Under Fed.  R. App.  P. 4(a)(1), an appeal must be noted within thirty days after the entry of judgment.  'This 30-day time limit is 'mandatory and jurisdictional."  Browder v. Director, Department of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).  Absent a timely request for an extension of the appeal period, a notice of appeal filed after this thirty-day period is untimely and ineffective to confer appellate jurisdiction.  Shah v. Hutto, 722 F.2d 1167 (4th Cir. 1983) (en banc), cert. denied, 466 U.S. 975 (1984).  Eakins filed his notice of appeal well after the appeal period expired; this Court lacks jurisdiction to hear Eakins's appeal.


3
Because the dispositive issues recently have been decided authoritatively, we deny a certificate of probable cause to appeal, dispense with oral argument, and dismiss this case for lack of jurisdiction.


4
DISMISSED.